Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, and 3-12 are pending for examination.
Response to Amendment/Arguments
Claim Rejections - 35 USC § 102
The rejection of Claim(s) 13 under 35 U.S.C. 102(a)(1) as being anticipated by Konieczny et al. (1983), is withdrawn in response to Applicant’s cancellation of this claim.
Claim Rejections - 35 USC § 103
Claims 1, and 3-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (previously cited in rejection under 35 USC 102(a)(1)) in view of Parent (US2011/0250691A1) and Varney et al. (US2007/0053931A1).
Applicant's arguments filed 06/23/2020 have been fully considered but they are not persuasive. Applicants traversed the instant rejection on the grounds that:
	(a)  The examiner fails to set forth a rationale for a prima facie case of obviousness.
	(b)  The prior art does not teach or suggest all of the limitations of the claims. 
	(c)  The Examiner’s rejection lacks a reasonable expectation of success to arrive at the claimed chimeric cells.
Contrary to Applicant’s assertions, upon further inspection of Law et al., it is noticed that Law et al. describes the in vitro production of heterokaryons by controlled cell fusion for the purpose of myoblast transfer therapy (MTT; page 20, last ¶).  Law et al. further teaches that 
Although Law et al. does not explicitly recite an isolated cell comprising first myoblast and second myoblast, mesenchymal stem cell, or stromal cell, wherein at least one is from a healthy donor and the other is from a subject suffering from a muscular dystrophy, it is clear that the in vitro production of myoblast comprising a heterokaryon by controlled cell fusion reads on the instant claimed invention.  Law et al. teach that these heterokaryons possess immense medical application. The teachings of Law et al. clearly suggests that these cells could be produced by the fusion of normal and abnormal cells, therefore reading on a first and a second myoblast, wherein one is from a donor and the other from a patient.
Parent et al. provides the added teaching that suggests that cells of myogenic lineage, including myoblast, muscle stem cells (i.e. which reads on mesenchymal stem cells), and myoblast derived cells are capable of undergoing cell fusion with diseased muscle tissue in vitro and in vivo. Parent et al. teach that the myoblast, muscle stem cells, and myoblast derived cells are capable for use in the alleviation of symptoms of muscular deficiencies.
Varney et al. further supports the use of mesenchymal cells to produce heterokaryons through cell fusion that are useful in treating muscular dystrophies.
Although Applicants argued that the examiner did not set forth a rationale for prima facie case of obviousness, it is clear that based upon the combined disclosures of the cited references, it would have been prima facie obvious to the ordinary skilled artisan to isolate muscular dystrophy chimeric cells comprising an ex vivo 
The person of ordinary skill in the art would have been motivated to combine the cited teachings that are all associated with the same field of endeavor, namely the application of cell fusion in treatment of myogenic degenerative diseases, including Muscular Dystrophy.  Furthermore, it would have been obvious to the ordinary skilled artisan at the effective filing date of the instant invention to have isolated chimeric cells according to the present invention for the purpose of treating MD in light of the teachings of Law et al., which explicitly teaches a cell line of myogenic cells that are useful for the treatment muscular dystrophy, wherein the cell line comprises heterokaryons that are resulted from controlled cell fusion.  (See the claims section of Law et al.).
Absent evidence of unexpected results, the ordinary skilled artisan at the effective filing date of the instant invention, would have appreciated that Law et al. discloses an isolated population of myogenic cells comprising heterokaryons produced by cell fusion, and would have appreciated that these cells could be produced by the fusion of a first myoblast and a second myoblast, wherein the cells are a combination of normal and abnormal (i.e. patient origin) cells.  Moreover, it would have been obvious to substitute into the population of heterokaryotic cells of Law et al. the myoblast, muscle stem cells or mesenchymal stem cells, described in Parent et al. and Varney et al. because they teach that these cells can also fuse with patient derived cells for the treatment of muscular disorders.  
The ordinary skilled artisan would have had a reasonable expectation of success in the production of a chimeric cell line for treatment in muscular dystrophies by fusing myoblast and mesenchymal or muscle stem cells, because the prior art teaches that these cells can also complement abnormal cells to produce a normal phenotype, as evidenced by Parent et al. and Varney et al.
The rejection is set forth as follows:
Claims 1, and 3-12 stand rejected under 35 U.S.C. 103 as being unpatentable over Law et al. (previously cited in rejection under 35 USC 102(a)(1)) in view of Parent (US2011/0250691A1) and Varney et al. (US2007/0053931A1).
Law et al., page 29, lines 19-22, recites “[T]hrough natural cell fusion, normal myoblast fuse with dystrophic ones to form mosaic myotubes that develop into phenotypically normal fibers.”  This disclosure reads on instant claim 1, wherein a myoblast from a healthy person is fused with a myoblast from a patient suffering from muscular dystrophy,
Additionally, this reference discloses the following from page 13, lines “[T]he present invention provides compositions and methods for repairing degenerating cells and replenishing lost cells in patients with hereditary or degenerative diseases, in particular those characterized by muscle malfunction, degeneration and weakness. In practicing the present invention, any myogenic cell may be used, regardless of whether it is of skeletal, smooth, or cardiac in origin. Transferred cell types include myoblasts, myotubes and/or young muscle fibers. The myogenic cells may be primary-cultured or cloned from muscle biopsies of normal donors. They may also be cytokine converted or genetically transduced myogenic cells. Typically, the parents, siblings, or friends of the dystrophic patient are the donors. In addition, it is contemplated that the establishment of superior cell lines of myoblasts, whether from humans or animals, will provide a ready access of healthy donor cells for patients who do not otherwise have a suitable donor…It is further contemplated that the cell transplantation procedure will augment size, shape, appearance or function, and/or alleviate the disease conditions.”
Law et al. also teach a cloned cell lines having the following characteristics, see the claims section of this WIPO document:

12. A cloned cell line derived from a culture of myogenic cells which are genetically/phenotypically altered or have been transduced with a foreign gene, or are heterokaryons resulted from controlled cell fusion, the cloned cell line being characterized as lacking or mildly expressing MHC-I antigens.
It is noted here that cell lines for use in the methods of Law et al., i.e. to “augment size, shape, appearance, or function, and/or alleviate the disease conditions,” can be obtained from genetically normal human or animal myoblast, and may also include myogenic cells that are genetically/phenotypically altered or are the result of controlled cell fusion.  It is also noted that the cells may be from healthy donor cells, typically including parents or siblings as donors.  
However, Law et al. does not explicitly teach an isolated MDCC comprising an ex vivo fusion between a fist myoblast and a second myoblast, wherein at least one cell is from a heathy donor and the other is from a subject suffering from a muscular dystrophy.  Law et al. also does not teach wherein mesenchymal cells could be fused with myoblast to form an isolated MDCC.
Parent et al. teach the following:
[0003] “[C]ellular therapy, a therapy under development to counter DMD, has shown significant therapeutic effect in several studies in mice (Chen, Li et al. 1992) and humans (Gussoni et al. 1992; Huard et al. 1992; Huard et al. 1994; Skuk et al. 2006; Skuk et al. 2007). This curative approach is regarded as a promising treatment (Skuk and Tremblay, 2000). Presently, cellular therapy consists in injecting human myoblasts in the muscles of the DMD patients. The healthy myoblasts fuse to muscle fibers of the patients and partially restore the expression of dystrophin. This expression increases the strength of the treated muscle and restores at least partially their functionality, hence improving significantly the patient's quality of life. Nevertheless, some difficulties remain to be surmounted, of which the immunizing response against the injected myoblasts, the absence of fusion of myoblasts with undamaged fibers as well as the poor migration of the myoblasts in the muscle tissue. Moreover, the culture medium presently used for myoblast expansion contains blood serum and the production processes presently used are not adequate for the production of the large number of myoblasts that would be required to treat the whole muscle mass of a patient.” 
Varney et al. (US2007/0053931A1) describe the use of mesenchymal stem cells expressing dystrophin can be used for the treatment of Duchene’s muscular dystrophy (see claim 10-11).  The mesenchymal cells can complement Duchenne muscular dystrophy myotubes by cell fusion…" (See ¶ 0021).  The passage clearly describe the formation of chimeric cells according to the present invention by the fusion of normal mesenchymal stem cells with myoblast from a patient with muscular dystrophy.  Varney et al. also teach wherein the mesenchymal stem cells may be from a spectrum of sources, including allogeneic, autologous, and xenogeneic, and may be delivered by direct injection to tissues and organs affected by disease, see ¶ [0061-0062].
Although the compositions and methods of Law et al., Parent et al. and Varney et al. do not specifically recite wherein the myoblast fusion between healthy and patient derived myoblast occurs ex vivo, Parent et al. teach an in vitro method to test the functionality of the myoblast fusion, see the following:
[0070]: “[T]he most important test for testing the functionality of myoblasts is a functional fusion in vitro assay to determine the potential of the cells to fuse together to form myotubes or a functional in vivo fusion assay in DMD patients. The added benefit of the in vitro assay is that it can be performed rapidly as a routine assay and is a good indicator of the in vivo situation.”
Absent evidence of unexpected results, the ordinary skilled artisan at the effective filing date of the instant invention, would have appreciated that Law et al. discloses an isolated 
The ordinary skilled artisan would have had a reasonable expectation of success in the production of a chimeric cell line for treatment in muscular dystrophies by fusing myoblast and mesenchymal or muscle stem cells, because the prior art teaches that these cells can also complement abnormal cells to produce a normal phenotype, as evidenced by Parent et al. and Varney et al.
Regarding claims 6-7, absent evidence to the contrary, since the prior art discloses non-genetically modified MDCC, the prior art MDCC would also be expected to express the same cytokines and growth factors as the MDCC disclosed in the instantly claimed invention.  Moreover, the MDCC in the cell culture medium produced by the fusion process described in the cited references above, is considered to read on the pharmaceutical composition as set forth in instant claim 9. 
Thus, the invention as set forth in instant claims 1 and 3-13, would have been prima facie obvious over the disclosures of Law et al., Parent et al. and Varney et al. at the effective filing date of the instant invention.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757.  The examiner can normally be reached on M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1633